UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NEW YORK
____________________________________

KIMBERLY B. KEARNEY

                      Plaintiff,                   1:16-cv-00652-MAT
          -v-                                      DECISION AND ORDER

NANCY A. BERRYHILL,
Acting Commissioner OF Social Security,

                  Defendant.
____________________________________


                                   INTRODUCTION

     Kimberly B. Kearney (“Plaintiff”), represented by counsel,

brings this action under Title II of the Social Security Act (“the

Act”)   seeking   review      of    the    final    decision   of   the   Acting

Commissioner of Social Security (“the Commissioner” or “Defendant”)

denying her applications for Disability Insurance Benefits (“DIB”).

The Court has jurisdiction over the matter pursuant to 42 U.S.C.

§ 405(g). Presently before the Court are the parties’ competing

motions for judgment on the pleadings pursuant to Rule 12(c) of the

Federal Rules of Civil Procedure. For the reasons set forth below,

Plaintiff’s motion is denied and Defendant’s motion is granted.

                             PROCEDURAL BACKGROUND

     On    February    28,    2014,      Plaintiff    protectively    filed   an

application for DIB, alleging disability as of June 28, 2013, due

to posttraumatic stress disorder, arthritic knees, depression, and

obesity. Administrative Transcript (“T.”) 93-94. The claim was

initially   denied on      May     19,    2014. T. 109-15.     At   Plaintiff’s

request, a video hearing was conducted on May 12, 2016, in Kansas
City, Missouri by administrative law judge (“ALJ”) Michael A. Lehr,

with Plaintiff appearing via video conference with her attorney in

Buffalo, New York. A vocational expert (“VE”) also testified.

T. 65-92. The ALJ issued an unfavorable decision on May 23, 2016.

T. 23-42. Plaintiff appealed the decision to the Appeals Council

(“AC”), which denied Plaintiff’s request for review on August 2,

2016, making the ALJ’s decision the final determination of the

Commissioner. T. 1-6. This action followed.

                                 THE ALJ’S DECISION

     The    ALJ     applied        the     five-step      sequential         evaluation

promulgated by the Commissioner for adjudicating disability claims.

See 20 C.F.R. § 404.1520(a). Initially, the ALJ determined that

Plaintiff met the insured status requirements of the Act through

December 31, 2019. T. 28.

     At step one of the sequential evaluation, the ALJ found that

Plaintiff had not engaged in ongoing substantial gainful activity

since June 28, 2013, the alleged onset date. He also found that

although Plaintiff had worked since the alleged onset date, the

activity,    for    the    most    part,    did    not    rise    to   the    level   of

substantial gainful activity. Id.

     At    step    two,    the    ALJ    determined      that    Plaintiff     had    the

following “severe” impairments: obesity, osteoarthritis of the

bilateral    knees,       lumbar    pain,       posttraumatic      stress     disorder

(“PTSD”), and depression. Id.




                                            2
     At step three, the ALJ found that Plaintiff’s impairments did

not singularly or in combination meet or medically equal the

severity of one of the listed impairments in 20 C.F.R. Part 404,

Subpart P, Appendix 1. T. 29.

     Before proceeding to step four, the ALJ found that Plaintiff

retained the residual functional capacity (“RFC”) to perform light

work as defined in 20 C.F.R. § 404.1567(b), with the following

additional   limitations:      can    lift   and   carry   up    to   ten   pounds

frequently, and up to twenty pounds occasionally; can stand and/or

walk for about six hours out of an eight-hour workday; can sit for

about six hours out of an eight-hour workday; can only occasionally

climb ramps and stairs, balance, stoop, kneel, crouch, and crawl;

should never climb ladders, ropes, or scaffolds; no concentrated

exposure to temperature extremes, vibration, or work hazards;

limited to simple unskilled work with no contact with the general

public, and only occasional contact with supervisors and coworkers;

work should be self-paced and not work such as assembly line or

factory work. T. 32.

     At   step   four,   the    ALJ    found   Plaintiff        was   capable   of

performing her past relevant work as a housekeeper/cleaner. T. 40.

In the alternative, at step five, the ALJ relied on the VE’s

testimony to find that there are unskilled jobs existing in the

national economy Plaintiff was able to perform, including the

representative occupations of garment sorter, mail clerk, and




                                        3
marker. T. 41. The ALJ accordingly found that Plaintiff was not

disabled as defined in the Act. T. 42.

                                    SCOPE OF REVIEW

         A     district    court       may    set     aside    the    Commissioner’s

determination that a claimant is not disabled only if the factual

findings are not supported by “substantial evidence” or if the

decision is based on legal error. 42 U.S.C. § 405(g); see also

Green-Younger v. Barnhart, 335 F.3d 99, 105-06 (2d Cir. 2003). The

district court must accept the Commissioner’s findings of fact,

provided that such findings are supported by “substantial evidence”

in the record. See 42 U.S.C. § 405(g) (the Commissioner’s findings

“as to any fact, if supported by substantial evidence, shall be

conclusive”). “Substantial evidence means ‘such relevant evidence

as   a       reasonable   mind   might       accept   as   adequate    to     support   a

conclusion.’” Shaw v. Chater, 221 F.3d 126, 131 (2d Cir. 2000)

(quotation           omitted).   The    reviewing      court    nevertheless         must

scrutinize the whole record and examine evidence that supports or

detracts from both sides. Tejada v. Apfel, 167 F.3d 770, 774

(2d Cir. 1998) (citation omitted). “The deferential standard of

review         for    substantial      evidence       does    not     apply     to   the

Commissioner’s conclusions of law.” Byam v. Barnhart, 336 F.3d 172,

179 (2d Cir. 2003) (citing Townley v. Heckler, 748 F.2d 109, 112

(2d Cir. 1984)).




                                              4
                                 DISCUSSION

     Plaintiff contends that remand is warranted for the following

reasons: (1) the ALJ erred in substituting his own lay judgement

for that of all medical opinions of record; and (2) the ALJ erred

in failing to do a full and proper assessment of Plaintiff’s

“symptom intensity” as required under 20 C.F.R. § 404.1529 and

Social Security Ruling (“SSR”) 16-3p. For the reasons discussed

below, the Court finds Plaintiff’s arguments without merit and

affirms the Commissioner’s final determination.

I.   Evaluation of the Medical Opinions of Record

     As noted above, Plaintiff contends that the ALJ failed to

appropriately evaluate the medical opinions of record and instead

relied on his own lay judgement. The Court has summarized these

opinions and the ALJ’s consideration thereof below.

     A.     Opinion of Treating Psychiatrist Dr. Loida Reyes

     On April 29, 2014, Plaintiff’s treating psychiatrist Dr. Reyes

completed    a   Mental    Impairment    Questionnaire     jointly    with

Plaintiff’s treating therapist, Nicole Hynes, LMHC. T. 415-18. In

the questionnaire, Dr. Reyes and LMHC Hynes noted Plaintiff’s

treatment was in the early stages, with a focus on building the

therapeutic relationship. T. 415. For clinical findings, they noted

Plaintiff was depressed with preoccupations and ruminations, poor

self image and esteem, and anxiety and depression. Id. In areas of

function limitations, Dr. Reyes and LMHC Hynes opined Plaintiff had

marked    limitations     with   activities   of   daily    living,   and

                                     5
difficulties maintaining social functioning. T. 417. They further

opined Plaintiff       had   moderate    limitations   with     concentration,

persistence,      or   pace,   with     no   known   repeated    episodes   of

decompensation within a twelve month period. Id. Dr. Reyes and LMHC

Hynes also opined Plaintiff suffered from a residual disease

process that has resulted in such marginal adjustment that even a

minimal increase in mental demands or change in the environment

would be predicted to cause Plaintiff to decompensate. T. 418. They

opined Plaintiff would be absent from work more than four days per

month due to treatment or her impairments. Id. Finally, they noted

that Plaintiff has difficulty interacting and engaging with others

due to her heightened sensitivity to perceived ridicule. Id.

      In his decision, the ALJ gave little weight to Dr. Reyes’

opinion because it was inconsistent with the actual findings

documented in the record, and generally not supported by the record

as a whole. T. 39. For instance, at a March 3, 2014 treatment

session, Dr. Reyes noted that despite showing a depressed and

anxious mood, Plaintiff was cooperative, with a full affect, clear

speech, and logical thought process. T. 34 referring to T. 303. The

ALJ further explained that Dr. Reyes’ opinion was unsupported by

the   objective    evidence    of   record,    including   findings    of   the

psychological consultative examiner, Dr. Butensky, and treatment

notes showing a Global Assessment of Functioning (“GAF”) of 65.1

      1

        The ALJ further noted that according to the fourth edition
of the Diagnostic and Statistical Manual of Mental Disorders, which

                                        6
Id. The ALJ noted the GAF rating was consistent with the overall

evidence of record, including Plaintiff’s admission that medication

helps with her ability to engage in work activity. T. 39.

     B.    Opinion of Consulting Psychologist Dr. Christine Ransom

     On   April   17,   2014,   Dr.   Ransom examined   Plaintiff   for a

consultative psychological evaluation. T. 407-10. Dr. Ransom noted

Plaintiff rode the bus approximately five miles to the evaluation,

received her high school diploma in regular education, and has

worked in a housekeeping capacity up to twenty-eight hours per week

since September 2013. T. 407. Dr. Ransom noted Plaintiff reported

being depressed and anxious. Id. Plaintiff reported she wakes

frequently during the night, overeats, and has gained one hundred

pounds in the last six years. Id. Plaintiff reported crying spells,

irritability and low energy. T. 407-08. Dr. Ransom noted Plaintiff

had good concentration, but socially isolates, preferring to only

interact with immediate family and her dog. T. 408. Plaintiff

reported panic attacks when she leaves the house, especially when

she has to ride the bus or be in close proximity to people.

However, Plaintiff reported her panic attack symptoms do not

prevent her from fulfilling her job duties. Id.




is published periodically by the American Psychiatric Association,
a GAF score of 61-70 indicates some mild symptoms or some
difficulty in social, occupational, or school functioning, but
generally the individual is functioning pretty well, and has some
meaningful interpersonal relationships. T. 39.

                                      7
     On examination, Dr. Ransom noted Plaintiff was cooperative and

socially appropriate. She had adequate hygiene and grooming, and

appropriate eye contact. T. 408. Plaintiff’s speech was fluent and

intelligible; her quality of voice was clear, mildly dysphoric and

tense. Her thought processes were coherent and goal directed. Id.

Plaintiff’s attention and concentration were intact; her recent and

remote memory skills were also intact, with good insight and

judgement. T. 409.

     In her source statement, Dr. Ransom opined Plaintiff showed no

evidence     of    difficulty     following       and   understanding       simple

directions and instructions, performing simple tasks independently,

maintaining       attention     and   concentration       for    simple     tasks,

maintaining a simple, regular schedule, and learning simple new

tasks. T.     409.   She   further      opined    Plaintiff would    have    mild

difficulty    performing      complex    tasks,     relating    adequately   with

others and appropriately dealing with stress due to mild PTSD, mild

major   depressive      disorder,       and      mild   panic    disorder    with

agoraphobia. Id.

     In his decision, the ALJ gave great weight to Dr. Ransom’s

opinion, which he noted to be consistent with the record as a whole

and well-supported by the objective evidence of record. T. 38. He

further noted that Dr. Ransom provided detailed explanation of her

examination findings and that her opinion was well-supported by

mental health therapy notes showing a history of trauma, but




                                         8
current relatively normal functioning and ability to engage in work

activity with psychotropic medication. Id.

       C.     Opinion of State Agency Review Psychologist
              Dr. C. Butensky

       On May 14, 2014, State Agency psychologist Dr. Butensky

completed a Psychiatric Review Technique Form and Mental Residual

Functional Capacity assessment. T. 97-99; 101-03. After reviewing

the medical opinions of record, Dr. Butensky noted the totality of

evidence indicates Plaintiff has a mild to moderate psychiatric

impairment, though she had recently commenced treatment that was

expected to improve her function. T. 99. Dr. Butensky concluded

Plaintiff had mild restrictions in activities of daily living and

maintaining     concentration,   persistence      or   pace,    and   moderate

limitations in maintaining social functioning. T. 98. He also

opined Plaintiff has the capacity to perform simple and some

complex job tasks, with mild to moderate limitations in her ability

to sustain attention and concentration, adapt to changes in a

routine work setting, and interact appropriately with coworkers and

supervisors. Id.

       The ALJ afforded Dr. Butensky’s opinion partial weight, noting

that    the    objective   evidence   received    at    the    hearing   level

established      that   Plaintiff’s       medically    determinable      mental

impairments cause more limitation in her ability to perform basic

work activities than Dr. Butensky opined. T. 38. For instance, at

the hearing, Plaintiff testified she does not like being around


                                      9
men, prefers to be alone, and that being around more than one

person at a time makes her feel closed in. T. 33 referring to

T. 82.

     D.      The ALJ’s Evaluation of the Medical Opinions of Record
             was Proper and Well-Supported by Substantial Evidence

     Plaintiff argues the ALJ’s evaluation of the opinions of

Dr. Reyes, Dr. Ransom, and Dr. Butensky was improper because he

effectively rejected all of the opinions, despite claiming to

afford them little weight, great weight, and partial weight,

respectively. Plaintiff further argues that the effective rejection

of all three opinions left the medical record void of an opinion to

support the RFC. Plaintiff also contends that in the absence of an

opinion, the ALJ impermissibly assumed the role of a psychiatrist

and medical expert. For the reasons set forth below, the Court

finds these arguments are without merit.

     The Court notes the Second Circuit has repeatedly held that

although a treating physician’s medical opinion generally receives

deference, it is not afforded controlling weight when it is “not

consistent with other substantial evidence in the record, such as

the opinions of other medical experts.” Halloran v. Barnhart, 362

F.3d 28, 32 (2d Cir. 2004) (internal citations omitted); see also

20 C.F.R. § 404.1527(d)(2).

     Here,     the   ALJ   found   Plaintiff’s   treating   psychiatrist

Dr. Reyes’ opinion inconsistent with the medical record as a whole

and generally unsupported by the record. T. 39. The Court finds no



                                    10
error in this conclusion.          As discussed above, the ALJ supported

his decision to afford little weight to Dr. Reyes’ opinion with

specific    examples   from   the    record,     including    Dr.   Reyes’   own

treatment notes and the findings of Dr. Butensky. See Byrne v.

Berryhill, 284 F. Supp. 3d 250, 259 (E.D.N.Y. 2018) (consultative

physicians’s opinion may constitute substantial evidence to afford

less than controlling weight to treating physician’s opinion);

Shaffer v. Colvin, No. 1:14-CV-00745 (MAT), 2015 WL 9307349, at *4

(W.D.N.Y.     Dec.   21,    2015)    (ALJ      properly   rejected    treating

physician’s    opinion     where    it   was   inconsistent    with   his    own

treatment notes). Accordingly, the Court finds the ALJ’s evaluation

of Dr. Reyes’ opinion to be well-supported.

     To the extent Plaintiff argues the ALJ “effectively rejected”

the opinions of consultative examiner Dr. Ransom and State Agency

review psychologist, Dr. Butensky, and instead developed the RFC by

“acting as a psychiatrist and medical expert” the Court finds this

argument also lacks merit. When assessing a disability claim, an

ALJ is required to “weigh all of the evidence available to make an

RFC finding that [is] consistent with the record as a whole.” Matta

v. Astrue, 508 F. App’x 53, 56 (2d Cir. 2013). The ALJ’s RFC

finding need “not perfectly correspond with any of the opinions of

medical sources.” Id.; see also Rosa v. Callahan, 168 F.3d 72, 29

(2d Cir. 1999) (“the ALJ’s RFC finding need not track any one

medical opinion”); Breinin v. Colvin, No. 5:14-CV-01166(LEK TWD),

2015 WL 7749318, at *3 (N.D.N.Y. Oct. 15, 2015), report and

                                         11
recommendation adopted, 2015 WL 7738047 (N.D.N.Y. Dec. 1, 2015)

(“It is the ALJ’s job to determine a claimant’s RFC, and not to

simply agree with a physician’s opinion.”).

      Furthermore, where an ALJ makes an RFC assessment that is more

restrictive than the medical opinions of record, it is generally

not    a     basis      for      remand.       See    Castle         v.    Colvin,

No. 1:15-CV-00113(MAT), 2017 WL 3939362, at *3 (W.D.N.Y. Sept. 8,

2017) (“the fact that the ALJ’s RFC assessment did not perfectly

match Dr. Balderman’s opinion, and was in fact more restrictive

than that opinion, is not grounds for remand”); Savage v. Comm'r of

Soc. Sec., No. 2:13-CV-85, 2014 WL 690250, at *7 (D. Vt. Feb. 24,

2014) (finding no harm to claimant where ALJ adopted an RFC

determination that was more restrictive than medical source’s

opinion).

      The   ALJ   was   within    his   discretion        in    determining    that

Dr. Ransom’s opinion that Plaintiff would have mild limitations in

performing complex tasks, relating adequately with others, and

appropriately dealing with stress was consistent with the record as

a whole and well-supported by the objective evidence of record.

T. 38. However, he also found the medical record as a whole,

including    Plaintiff’s      hearing        testimony,        supported   a   more

restrictive RFC finding. Specifically, the ALJ found Plaintiff

should be limited to simple unskilled work that is self-paced, with

no contact with the general public, and only occasional contact

with supervisors and coworkers. T. 32. This finding comports with


                                        12
several aspects of Dr. Butensky’s opinion, including the conclusion

that Plaintiff would have mild to moderate limitations in her

ability to sustain attention and concentration, adapt to changes in

a routine work setting, and interact appropriately with coworkers

and supervisors. See T. 98. It was not erroneous for the ALJ to

adopt various aspects of Dr. Ransom and Dr. Butensky’s opinions

while rejecting others, so long as he properly set forth his

reasons for doing so.        See Walker v. Colvin, 3:15-CV-465 (CFH),

2016 WL 4768806, at *10 (N.D.N.Y. Sept. 13, 2016) (“[A]n ALJ may

properly credit those portions of a consultative examiner’s opinion

which the ALJ finds supported by substantial evidence of record and

reject portions which are not so supported.”) (quotation omitted).

      The ALJ explained that he had credited aspects of Plaintiff’s

testimony regarding her limitations, and so assessed a somewhat

more restrictive RFC than identified by the consultative examiners.

The Court finds no error in this determination by the ALJ. See

Torbicki v. Berryhill, No. 17-CV-386(MAT), 2018 WL 3751290, at *5

(W.D.N.Y. Aug. 8, 2018) (“The ALJ’s decision to credit Plaintiff’s

claims that he had difficulties with sitting and standing and

include additional limitations in the RFC finding was permissible

and did not result in any harm to Plaintiff. Accordingly, it is not

a   basis   for   reversal   or   remand   of   the   Commissioner’s   final

determination.”).

      For the reasons discussed above, the Court finds the RFC to be

supported by substantial medical evidence of record, including the


                                     13
opinions of Dr. Ransom and Dr. Butensky. Plaintiff’s contention

that the RFC finding was unsupported and developed without a

medical   opinion   is     unsupported     by   the    record    as    a   whole.

Accordingly, remand for this reason is unwarranted.

II.   The ALJ’s Assessment of Plaintiff’s “Symptom Intensity” and
      the Application of Social Security Ruling 16-3P

      Plaintiff also argues the ALJ improperly assessed Plaintiff’s

“symptom intensity,” as required by 20 C.F.R. § 404.1529 and SSR

16-3p. For the reasons set forth below, the Court disagrees.

      SSR 16-3p, which became effective March 28, 2016, supersedes

SSR 96-7p, which was promulgated in 1996. See SSR 16-3P, 2016 WL

1119029, at *1; SSR 96-7P, 1996 WL 374186, at *1. On October 25,

2017, the SSA republished SSR 16-3p, detailing how to apply the

ruling as it relates to the applicable date. Specifically, the SSA

indicated that adjudicators should apply SSR 16-3p rather than SSR

96-7p when making a determination on or after March 28, 2016. See

SSR 16-3P, 2017 WL 5180304, at *1. As the ALJ’s decision was dated

May 23, 2016, SSR 16-3p applies here.

      While SSR 96-7p placed a “stronger emphasis on the role of the

adjudicator”   to   make    a    credibility    finding    of    a    claimant’s

statements   pertaining     to   their    symptom(s)    and     its   functional

effects, the newer SSR 16-3p sets forth “a more holistic analysis

of the claimant’s symptoms, and ‘eliminates the use of the term

credibility’ from sub-regulation policy.” Acosta v. Colvin, No. 15-

CV-4051, 2016 WL 6952338 at *18 (S.D.N.Y. Nov. 28, 2016) (quoting


                                     14
SSR    16-3P,   2016   WL    1119029,     at   *1).   Under    SSR   16-3p,      when

evaluating a claimant’s symptom intensity, “[t]he ALJ must consider

the entire case record, including objective medical evidence, a

claimant’s      statements     about     the   intensity,      persistence,      and

limiting effects of symptoms, statements and information provided

by    medical   sources,     and   any   other   relevant      evidence     in    the

claimant’s record.” Vered v. Colvin, No. 14-CV-4590(KAM), 2017 WL

639245, at *15 (E.D.N.Y. Feb. 16, 2017) (citing SSR 16-3P, 2016 WL

1119029, at *4-6). Furthermore, SSR 16-3p makes it clear that the

evaluation of a claimant’s subjective symptoms is not an evaluation

of the claimant’s character. SSR 16-3P, 2016 WL 1119029, at *1.

       At the hearing, Plaintiff testified she cannot walk, sit, lay,

or sleep due to problems with her back. T. 77. She stated she is in

pain within twenty minutes of sitting or standing. Id. Plaintiff

also testified she has arthritis in her knees and legs, and that

losing weight has not reduced the pain. T. 78-79. Plaintiff stated

she did not know if she could lift ten pounds, but was able to lift

five pounds. T. 80. Plaintiff testified she does her own grocery

shopping and laundry, though she rests every few houses when she

walks to the laundromat, which is about ten minutes away from her

house. T. 82. She also prepares meals for herself in the microwave.

Id. Plaintiff testified she feels closed in and very nervous when

she’s around people and has panic attacks. T. 82-83.

       After careful consideration of the evidence, the ALJ found

that    “Plaintiff’s        medically     determinable        impairments     could


                                         15
reasonably be expected to cause the alleged symptoms.” T. 35. He

further     found     that    Plaintiff’s       “statements       concerning      the

intensity, persistence and limiting effects of these symptoms are

not   entirely      consistent     with   the   medical    evidence      and   other

evidence in the record....” Id. The ALJ provided significant detail

regarding     the basis      of   this    finding, noting        there   is    little

objective evidence of record to support the alleged severity of the

symptoms Plaintiff described at the hearing. Id. Specifically, the

ALJ   noted   no    physical      restrictions    have    been    recommended     by

Plaintiff’s treating doctor, and she has had no physical therapy,

pain management, epidural injection therapy, or use of a TENS unit

during the relevant time period. T. 35-36. Furthermore, imaging

studies failed to show any severe orthopedic abnormalities, while

numerous physical examinations have yielded grossly normal results

without evidence of any significant orthopedic findings. T. 36.

Regarding Plaintiff’s mental impairments, the ALJ noted Plaintiff

had been treated for depressive disorder and anxiety disorder, but

clinical observations indicate she is capable of performing full-

time work within the mental parameters of the RFC finding. T. 36.

      The Court finds the ALJ appropriately considered Plaintiff’s

statements regarding the intensity of her symptoms, and assessed

those statements in light of the record evidence as a whole. To the

extent the ALJ may have improperly relied on SSR 96-7p when making

his determination, the Court finds that the ALJ’s evaluation of

Plaintiff’s subjective testimony nonetheless comported with the


                                          16
standards     set    forth    in   SSR    16-3p.      Notably,       the   ALJ     clearly

demonstrated      he      considered    the     entire   case       record,    including

objective     medical       evidence,     Plaintiff’s        statements       about     the

intensity, persistence, and limiting effects of her symptoms, and

statements and information provided by the medical sources, as

required     by   SSR     16-3p.   See    Vered,      2017    WL     639245,     at     *15.

Accordingly,        the    Court   finds      any     error     pertaining         to   the

application of SSR 16-3p was harmless. See id. at *16 (despite

making   a   credibility       determination          that    SSR    16-3p    no    longer

permits, the ALJ’s evaluation of plaintiff’s subjective testimony

comported     with      SSR   16-3p     and     was    supported      by     substantial

evidence). The Court accordingly finds that remand is not warranted

on this basis.

                                       CONCLUSION

     For the foregoing reasons, Plaintiff’s motion for judgment on

the pleadings (Docket No. 13) is denied and the Commissioner’s

motion for judgment on the pleadings (Docket No. 16) is granted.

Plaintiff’s complaint is dismissed in its entirety with prejudice.

The Clerk of the Court is directed to close this case.

     ALL OF THE ABOVE IS SO ORDERED.


                                         S/Michael A. Telesca
                                         _____________________________
                                         HONORABLE MICHAEL A. TELESCA
                                         United States District Judge


Dated:       November 2, 2018
             Rochester, New York


                                           17
